- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of October, 2010 Commission File Number 32297 CPFL Energy Incorporated (Translation of Registrant's name into English) Rua Gomes de Carvalho, 1510, 14º andar, cj 1402 CEP 04547-005 - Vila Olímpia, São Paulo  SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . SUMMARY OF THE RESOLUTIONS TAKEN AT THE 161 ST BOARD OF DIRECTORS MEETING CPFL Energia S.A. hereby informs its shareholders and the market in general that the following resolutions were taken by the 161 ST Board of Directors Meeting, held on October 27, 2010: I. Approval and Vote Recommendation: Re-ratification of the investment financing conditions with the BNDES, with guarantees provided by CPFL Energia, of the controlled companies CPFL Paulista, CPFL Piratininga, RGE, CPFL Brasil, CPFL Bio Formosa, CPFL Bio Pedra, CPFL Bio Buriti and CPFL Bio Ipê; II. Approval and Vote Recommendation: The contracting of share registration services with a financial institution by CPFL Energia and the following controlled companies: CPFL Paulista, CPFL Piratininga, CPFL Geração, RGE, CPFL Santa Cruz, CPFL Brasil, CPFL Jaguari, CPFL Leste Paulista, CPFL Mococa, CPFL Sul Paulista, Jaguari Geração, CPFL Serviços and CPFL Jaguariúna; III. Other matters unrelated to CVM Instruction 358/2002, as amended. São Paulo, October 27, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 28, 2010 CPFL ENERGIA S.A. By: /
